United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2105
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             Feliciano Lopez-Castillo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                          Submitted: December 7, 2017
                           Filed: December 12, 2017
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     Feliciano Lopez-Castillo directly appeals the sentence the district court1
imposed after he pled guilty to a drug offense. His counsel moves for leave to

      1
       The Honorable Joan N. Ericksen, United States District Court Judge for the
District of Minnesota.
withdraw, and has submitted a brief under Anders v. California, 386 U.S. 738 (1967).
The government has filed a motion to dismiss based on the appeal waiver. Having
jurisdiction under 28 U.S.C. § 1291, this court dismisses the appeal.

       Counsel challenges the calculation of Lopez-Castillo’s Guidelines
imprisonment range, but concedes that the appeal waiver is applicable and
enforceable. This court concludes that the appeal waiver is enforceable. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver). The record establishes that Lopez-Castillo entered
into the plea agreement and the appeal waiver knowingly and voluntarily, that the
arguments on appeal fall within the scope of the waiver, and that no miscarriage of
justice would result from enforcing the waiver. See United States v. Andis, 333 F.3d
886, 889–92 (8th Cir. 2003) (en banc). An independent review of the record reveals
no non-frivolous issues for appeal outside the scope of the waiver. See Penson v.
Ohio, 488 U.S. 75 (1988).

      The appeal is dismissed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                        -2-